 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   LUIS RENTERIA,                                1:18-cv-00497-LJO-GSA-PC
12                Plaintiff,                       ORDER RE MOTION FOR LEAVE TO
                                                   FILE SECOND AMENDED COMPLAINT
13         vs.
                                                   ORDER GRANTING PLAINTIFF’S
14   KABIR MATHARU, et al.,                        REQUEST FOR EXTENSION OF TIME
15
                                                   (ECF No. 25.)
                 Defendants.
16                                                 FORTY-FIVE DAY DEADLINE FOR
                                                   PLAINTIFF TO FILE SECOND
17                                                 AMENDED COMPLAINT

18

19   I.     BACKGROUND
20          Luis Renteria (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
21   this civil rights action pursuant to 42 U.S.C. § 1983. On April 12, 2018, Plaintiff filed the
22   Complaint commencing this case. (ECF No. 1.) On May 29, 2018, Plaintiff filed the First
23   Amended Complaint as a matter of course. (ECF No. 15.) On December 14, 2018, the court
24   issued a screening order dismissing the First Amended Complaint for violation of Local Rule
25   220 and failure to state a claim, with leave to amend within thirty days. (ECF No. 22.)
26          On January 31, 2019, Plaintiff filed a motion for leave to file a Second Amended
27   Complaint. (ECF No. 25.) Plaintiff also requested an extension of time to file a Second
28   Amended Complaint. (Id.)

                                                    1
 1   II.       DISCUSSION
 2             Plaintiff’s motion for leave to file a Second Amended Complaint is moot because the
 3   court’s December 14, 2018 screening order dismissed Plaintiff’s First Amended Complaint
 4   with leave to amend within thirty days, (ECF No. 22), and on January 14, 2019, the court
 5   granted Plaintiff an additional thirty days in which to file the Second Amended Complaint,
 6   (ECF No. 24). Therefore, Plaintiff already has leave to file a Second Amended Complaint.
 7             Plaintiff also requests an extension of time to file his Second Amended Complaint,
 8   asserting that his medical condition makes it difficult for him to function. Plaintiff shows good
 9   cause for an extension of time to file the Second Amended Complaint, which shall be granted.
10   III.      CONCLUSION
11             Based on the foregoing, it is HEREBY ORDERED that:
12             1.     Plaintiff’s motion for leave to amend is denied as moot;
13             2.     Plaintiff’s request for extension of time is granted; and
14             3.     Plaintiff is granted forty-five days from the date of service of this order in which
15                    to file a Second Amended Complaint, pursuant to the court’s order issued on
16                    December 14, 2018.
17
     IT IS SO ORDERED.
18

19          Dated:   February 4, 2019                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                       2
